Citation Nr: 0412640	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  96-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to June 
1992.  His DD Form 214 confirms that he received the 
Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

This case was previously before the Board and was remanded to 
the RO in May 1999.

In January 2004, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2003).  An IME opinion was received in 
February 2004.  The veteran and his representative were 
notified of the IME opinion and submitted additional argument 
in support of the appeal in March 2004.  See 38 C.F.R. 
§ 20.903 (2001); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  The veteran has joint pain due to an undiagnosed illness 
which is of service origin.

3.  The veteran has fatigue due to an undiagnosed illness 
which is of service origin.


CONCLUSIONS OF LAW

1.  The veteran's joint pain is due to an undiagnosed illness 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1117(a), 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

2.  The veteran's fatigue is due to an undiagnosed illness 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1117(a), 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issues on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to these limited 
issues is required at this time.

Analysis

The veteran claims that he experiences joint pain and fatigue 
as a result of an undiagnosed illness which he sustained 
while serving in the Persian Gulf War.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 
service connection may also be granted to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, reflects that he was awarded a 
Southwest Asia Service Medal..  

Service medical records reflect that the veteran sought 
treatment for recurrent complaints of weakness and malaise as 
well as joint pain; to include left ankle, knees, left elbow, 
left shoulder, and back pain.  For example, in February 1990, 
December 1991, and January 1992, the veteran sought treatment 
for complaints of fatigue, weakness, and malaise.  
Assessments included viral syndrome, questionable transient 
physiological fatigue, and malaise of questionable etiology.  

VA outpatient treatment and examination reports as well as 
private treatment records, dated from 1993 to 2002, reflect 
that the veteran has continued to seek treatment for 
complaints of various joint pain and fatigue.  For example, 
VA clinical records reflect that, in May 1995, the veteran 
complained of fatigue, decreased exercise tolerance, and 
difficulty awakening in the morning.  He reported feeling 
weak a month after leaving the Persian Gulf.  He also 
reported joint aches in the elbows, knees, and hands.  The 
diagnosis was non-specific symptoms of fatigue.  A May 1996 
treatment report notes an assessment of fatigue with no clear 
etiology.  Similarly, VA examination reports, dated in May 
1995, January 1996, April 1998, and August 1999, include the 
veteran's complaints of joint pain, fatigue, and weakness 
since returning from Saudi Arabia.  In addition, the August 
1999 report of VA examination reflects that the veteran's 
fatigue was secondary to cardiomegaly and medication.  
However, subsequent VA neurology consultations and clinical 
testing resulted in diagnoses of chronic fatigue syndrome and 
motor neuron disease or myopathy.  

In a September 1995 letter, a friend of the veteran states 
that the veteran appeared tired and weak, lacked motivation, 
and complained of joint pain.

During his October 1996 personal hearing at the RO, the 
veteran testified that he first noticed fatigue in the spring 
of 1991, after returning from the Persian Gulf.  He claimed 
that he was constantly tired and weak.  The fatigue had 
affected his work, his ability to engage in sports and 
physical activities, and his personal life.  He also had 
problems with memory and concentration.  

Upon consideration of the foregoing, in January 2004, the 
Board referred the veteran's claim to an independent medical 
expert (IME) for an opinion as to the etiology of the 
veteran's complaints of fatigue and joint pain.  

Following a review of the veteran's complete medical records, 
the IME, J. Fisher, M.D., an Internal Medicine Specialist at 
the Samuel S. Stratton VA Medical Center, provided the 
following three conclusions:  (1) inasmuch as X-ray 
examination of the left elbow and left ankle was negative, 
there was no direct injury, and the veteran's knees, lower 
leg (ankle), back, and elbow seem to have been self-limiting; 
it is not at least as likely as not that the veteran's 
fatigue and joint pain are related to a specific incident in 
service.  (2) by self-report, the veteran dates his onset of 
fatigue and joint pain as far back as his Persian Gulf 
service, documentation of his symptoms appear early in the 
post-service period, and there is no record that his symptoms 
predate his Persian Gulf service.  Accordingly, given the 
self-limiting nature of the conditions and injuries, the 
veteran's self-report, and in the absence of documentation to 
the contrary, the veteran's symptoms must remain an 
undiagnosed illness and are at least as likely as not related 
to the veteran's service in the Persian Gulf War.  (3) The 
veteran fails to meet the necessary criteria for the 
diagnosis of the multi-systemic illness of Chronic Fatigue 
Syndrome because he lacks the sufficient number of symptoms 
associated with the fatigue and does not reach the level of 
"substantial reduction in activities."  At present other 
multi-systemic conditions have been ruled out.  Therefore, it 
is not at least as likely as not that the veteran has a 
multisystemic condition related to service in the Persian 
Gulf.  

In view of the foregoing evidence, the February 2004 IME 
opinion that the veteran's symptoms must remain an 
undiagnosed illness and are at least as likely as not related 
to the veteran's service in the Persian Gulf War, and in the 
absence of a medical opinion to the contrary, the Board finds 
that the evidence supports a grant of service connection for 
joint pain and fatigue as manifestations of an undiagnosed 
illness related to the veteran's Persian Gulf service.  By 
extending the benefit of the doubt to the veteran, the Board 
finds that service connection for joint pain and fatigue is 
warranted.


ORDER

Service connection for joint pain is granted.  

Service connection for fatigue is granted.  



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



